ON MOTION
GAJARSA, Circuit Judge.

ORDER

Joseph R. Poett moves for reconsideration of the court’s order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination. The Department of Agriculture has not responded.
Poett has now submitted the Fed. Cir. R. 15(c) form. Based on these circumstances, the court grants Poett’s motion to reinstate his petition for review.
Accordingly,
*487IT IS ORDERED THAT:
(1) Poett’s motion for reconsideration is granted.
(2) The September 25, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Department of Agriculture’s brief is due within 21 days of the date of filing of this order.